Citation Nr: 1613041	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD).

2.  Entitlement to a rating in excess of 10 percent for residuals of a left tibia fracture with knee impairment.

3.  Entitlement to a rating in excess of 20 percent for HNP (herniated nucleus pulposus) L4-5, L5-S1.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

5.  Entitlement to a rating in excess of 10 percent for peroneal nerve, partial paralysis due to healed fracture, left tibia and left lower extremity radiculopathy.

6.  Entitlement to service connection for left ankle gout, to include as secondary to service-connected disabilities of the bilateral lower extremities.

7.  Entitlement to service connection for right ankle gout, to include as secondary to service-connected disabilities of the bilateral lower extremities.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

9.  Entitlement to an initial rating in excess of 30 percent for unspecified depressive disorder.

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for dental trauma.  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, November 2012, December 2013, and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Specifically, the March 2010 rating decision continued 10 percent ratings for right knee DJD and residuals of a left tibia fracture with knee impairment, and continued a 20 percent rating for HNP L4-5, L5-S1.  The November 2012 rating decision denied service connection for bilateral ankle gout.  The December 2013 rating decision granted service connection for right lower extremity radiculopathy, assigning an initial 10 percent disability rating effective September 1, 2010, and continued a 10 percent disability rating for peroneal nerve, partial paralysis due to healed fracture, left tibia and left lower extremity radiculopathy.  Finally, the April 2015 rating decision granted service connection for unspecified depressive disorder, assigning an initial 30 percent disability rating effective September 28, 2013, denied a TDIU, and found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for dental trauma.  

With regard to the TDIU claim, a review of the record shows that the Veteran retired from his position in subway maintenance in 1992 and worked part-time until 1996 but has been unemployed since then.  During the February 2016 Board hearing, the Veteran testified that he stopped working in 1996 due to his service-connected bilateral knee/leg disorders.  A TDIU was denied by rating decision dated in April 2015 and the Veteran's attorney submitted a timely notice of disagreement as to this decision but an appeal has not yet been perfected regarding this issue.  However, in Rice v. Shinseki, 22 Vet. App. 447, 453-53 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  In this regard, the Court determined that a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in considering the increased rating issues on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, as reflected on the cover page.

Service connection may be awarded for dental conditions for (1) compensation benefits and/or (2) outpatient dental treatment purposes. Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2015).  In the present case, the record reflects that the Veteran has raised the issue of entitlement to service connection for a dental disorder for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the file reveals, however, that the Agency of Original Jurisdiction (AOJ) (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  As there is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA, and because this matter is not currently before the Board, it is referred to the AOJ (which, in this case, is VHA) for appropriate action.

In February 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the record.

In this regard, the Board notes that a review of the record shows that the Veteran has been scheduled for an RO hearing on April 7, 2016 and was provided notice of this scheduled hearing in February 2016.  However, reports of contact dated in February and March 2016 show that, while the Veteran is willing to report to such hearing, he is unclear whether such a hearing is necessary, given that he already testified during a Board hearing in February 2016.  However, the Veteran is advised that his attorney requested such hearing in connection with the notice of disagreement filed in regard to the issues addressed the April 2015 rating decision and such hearing will not address the matters discussed at the Board hearing in February 2015. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue regarding entitlement to an increased rating for HNP L4-5, L5-S1, is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, during the February 2016 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to a rating in excess of 20 percent for HNP L4-5, L5-S1.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issue of entitlement to a rating in excess of 20 percent for HNP L4-5, L5-S1, by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the February 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to a rating in excess of 20 percent for HNP L4-5, L5-S1.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to a rating in excess of 20 percent for HNP L4-5, L5-S1 is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, with regard to the right knee, left tibia, right lower extremity radiculopathy, and left peroneal nerve issues, the Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of these disabilities.  In this regard, he was most recently afforded a VA joints examination in August 2011 and a VA peripheral nerve examination in August 2012.  However, since such examinations, he has alleged an increase in his bilateral lower extremity symptomatology.  Specifically, during the February 2016 hearing, he reported that his service-connected bilateral lower extremity disabilities had increased in severity since his last VA examinations in 2011 and 2012.  Specifically, with regard to the knee issues, he indicated that he began experiencing instability recently and, with regard to the radiculopathy issues, he reported that he had experienced more numbness recently.  Therefore, as the evidence suggests that the Veteran's bilateral lower extremities may have increased in severity since the August 2011/August 2012 VA examinations, a remand is necessary in order to schedule him for appropriate VA examinations in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the TDIU issue, as previously noted, the Board has taken jurisdiction over such issue in connection with the Veteran's claims for higher ratings for the service-connected bilateral lower extremity disabilities.  A review of the record shows that the Veteran retired from his position in subway maintenance in 1992 and worked part-time until 1996 but has been unemployed since then.  In a February 2016 vocational evaluation, it is noted that the exertional and non-exertional limitations associated with the Veteran's service-connected medical conditions would prevent him from performing any type of substantial, gainful occupation at any exertional level.  On remand, an opinion should be obtained regarding the functional effects that the Veteran's service-connected disabilities has on his ability to perform the activities of daily living, to include the acts required for employment.  

With regard to the bilateral ankle gout issues, a review of the claims file shows a diagnosis of bilateral ankle gout as early as April 2010.  The Veteran has raised three different theories of entitlement to service connection for bilateral ankle gout.  First, the Veteran has contended that such disabilities are directly related to his military service.  Specifically, the Veteran's service treatment records show that he was involved in a jeep accident in July 1954 wherein he fractured his left tibia and fibula.  The Veteran contends that his bilateral ankle gout is related to this injury on a direct basis.  Second, the Veteran has contended that his bilateral ankle gout is secondary to his service-connected bilateral lower extremity disabilities.  Specifically, the Veteran is service-connected for several bilateral lower extremity disabilities, including residuals of a left tibia fracture with knee impairment, right knee DJD, and healed fracture of the left tibia with slight ankle disability.  The Veteran contends that his bilateral ankle gout is secondary to or aggravated by his service-connected disabilities of the lower extremities.  Third, the Veteran contends that medications he has taken for his service-connected disabilities have resulted in his bilateral ankle gout.  Specifically, in March 2011 correspondence, the Veteran wrote that he was taking the medication Finasteride due to his enlarged prostate and Famatidine due to his service-connected stomach condition and that this medication had caused swelling in his feet and ankles.  Furthermore, in a December 2010 private treatment record it is noted that the Veteran was experiencing peripheral edema, most likely due to knee surgery.

The Veteran was afforded a VA bones/joints examination in August 2011 and was diagnosed with gout and osteoarthritis of the left ankle.  Unfortunately, the examiner did not indicate whether gout was present in the right ankle and did not provide a medical opinion with regard to the etiology of the Veteran's claimed gout.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a new VA examination is required to decide the claim.

Additionally, the Veteran has not been provided with Veterans' Claims Assistance Act (VCAA) notice regarding the secondary aspect of his claims for service connection for gout of the right and left ankles.  Such should be accomplished on remand. 

Finally, the Veteran testified to treatment beginning in 1955 at VA facilities in New York (1955 to 1992) and North Carolina (1992 to the present).  While there are VA records dated from July 1955 through June 2015 of record, the Veteran should be provided with an opportunity to identify any additional VA or non-VA treatment records pertaining to his remanded claims and, thereafter, all identified records, to include updated VA treatment records dated from June 2015 to the present, should be obtained for consideration in his appeal.   

With regard to the unspecified depressive disorder and dental trauma issues, as noted in the Introduction, an April 2015 rating decision, in part, granted service connection for unspecified depressive disorder, assigning an initial 30 percent disability rating effective September 28, 2013 and found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for dental trauma.  Thereafter, in May 2015 (within one year of notification of the April 2015 rating decision), the Veteran's attorney entered a notice of disagreement with the AOJ as to this decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. 
§ 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to an initial rating in excess of 30 percent for unspecified depressive disorder and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for dental trauma must be issued to the Veteran and his attorney.  They should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.

2. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for left and right ankle gout as secondary to a service-connected disability.

3. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his claimed disorders since service.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since June 2015.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. After obtaining any outstanding treatment records, schedule the Veteran for appropriate VA examination(s) to evaluate the current nature and severity of his service-connected right knee, left tibia, right lower extremity radiculopathy, and left peroneal nerve disabilities.  Any indicated evaluations, studies, and tests should be conducted.  The claims file must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner is requested to identify the nature and severity of all symptoms associated with the Veteran's service-connected right knee, left tibia, right lower extremity radiculopathy, and left peroneal nerve disabilities. 

All signs and symptoms necessary for rating these disabilities should be reported in detail.  Based on a review of historical medical records and current examination findings, the examiner should: 

(a) conduct a thorough orthopedic examination of the bilateral knees and report all pathology found to be present. 

(i) In examining the bilateral knees, the examiner should document any limitation of motion (in degrees) of the Veteran's bilateral knees and provide the point at which painful motion begins. 

The examiner should also indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time. 

(ii) The examiner should also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state. 

(b) The examiner must also identify and discuss the nature and extent of any neurological impairment related to the Veteran's bilateral lower extremities.  The examiner should opine, to the extent possible, as to whether such results in complete paralysis or "mild," "moderate," or "severe" incomplete paralysis.

(c) The VA examiner should also provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities, i.e., unspecified depressive disorder; HNP L4-5, L5-S1; peroneal nerve, partial paralysis due to healed fracture, left tibia and left lower extremity radiculopathy; scar, residuals, donor site, bone graft, right iliac crest; residuals left tibia fracture with knee impairment; right knee DJD; right lower extremity radiculopathy, healed fracture of the left tibia with slight ankle disability; and gastroesophageal reflux disease, have SINGULARLY and/or JOINTLY, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.
      
All opinions expressed must be accompanied by supporting rationale. 

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral ankle gout.  The claims file and a copy of this REMAND should be provided to the examiner for review and all indicated studies and tests should be performed.  The Veteran should be asked to provide a complete medical history, if possible.  

(A)  The examiner should identify any gout of either ankle that has been present at any time during the pendency of the claim, to include bilateral gout diagnosed as early as April 2010 and left ankle gout diagnosed during the August 2011 VA bones/joints examination.

(B)  Thereafter, the examiner should opine whether either the left and/or right ankle gout at least as likely as not (i.e., a 50 percent or greater probability) had its onset in, or is otherwise related to, his military service.

(C)  The examiner should also opine whether it is at least as likely as not that either the left and/or right ankle gout is caused by his service-connected residuals of a left tibia fracture with knee impairment, right knee DJD, and/or healed fracture of the left tibia with slight ankle disability, to include medications taken for any service-connected disabilities to include Famatidine due to his service-connected stomach condition?  

(D)  The examiner should opine whether it is at least as likely as not that either the left and/or right ankle gout is aggravated by his service-connected residuals of a left tibia fracture with knee impairment, right knee DJD, and/or healed fracture of the left tibia with slight ankle disability, to include medications taken for any service-connected disabilities to include Famatidine due to his service-connected stomach condition?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should address the March 2011 correspondence wherein the Veteran wrote that he was taking the medication Finasteride due to his enlarged prostate and Famatidine due to his service-connected stomach condition and that this medication had caused swelling in his feet and ankles as well as a December 2010 private treatment record wherein it is noted that the Veteran was experiencing peripheral edema, most likely due to knee surgery.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


